Donlon, Judge:
This appeal to reappraisement has been submitted for decision on the following stipulation of facts:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto
That the instant appeal to reappraisement covers canned corned beef exported from Argentina and packed in 5 pound tins, 6 tins to each case.
That on or about the date of exportation such or similar merchandise was not freely offered either for sale for home consumption in Argentina or for exportation to the United States.
That on or about the date of exportation the United States value of such merchandise, as such value is defined in Sec. 402 (e) of the Tariff Act of 1930 as amended, was $17,424 per dozen tins, net packed.
*697That the appeal to reappraisement is abandoned as to all merchandise other than that hereinbefore referred to in this stipulation and that the said instant appeal to reappraisement be submitted on this stipulation.
Accepting this stipulation as an agreed statement of facts, I find and hold that the United States value, as defined in section 402 (e) of the Tariff Act of 1930, as amended, is the proper basis for determination of value of the canned corned beef described in the invoice and entry covered by this appeal, and that such value is $17,424 per dozen tins, net packed.
The appeal is dismissed as to all other merchandise. Judgment will be entered accordingly.